In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. It appears from the records of this court that relator has not filed a merit brief within ten days after the filing of evidence as prescribed by the court’s order of August 30, 2000, and therefore has failed to prosecute this case with the requisite diligence. Upon consideration thereof, and in accordance with S.Ct.Prac.R. X(2),
IT IS ORDERED by the court that this cause be, and hereby is, dismissed, sua sponte.